Title: To James Madison from Fulwar Skipwith, 5 March 1804 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


5 March 1804, Paris. “Just at closing these dispatches I received from the Minister a letter dated three days back in answer to mine here annexed. Notwithstanding, as you will see by the Copy of his letter also annexed, that he threatens to cause my Exequatur to be withdrawn from me, & my Consular Powers to be Suspended, if I do not enter into a justification of myself with him, & in fact arraign myself at the bar of his Inquisitorial Majesty⟨;⟩ Could I view him, after what has passed, in any other light than that of a deluded or a malicious Accuser, I would most certainly employ, as he demands, my means of defence, & attempt to remove doubts & Suspicions concerning my conduct, which I am confident he does not in truth entertain. Nor, can I answer his letter without expressing more or less the indignation which fills my heart at his degenerate proceedings towards me, therefore unless his base attempts Should Succeed in causing my exequatur to be withdrawn from me, & myself forced at the point of the bayonet from the Seal & functions of my Office, I shall in Silence, & with patience, continue the discharge of my official duties untill the pleasure of our Government be known.”
 

   
   RC and enclosure (DNA: RG 59, CD, Paris, vol. 1). RC 1 p.; docketed by Wagner as received 29 June. For enclosures, see nn.



   
   For Skipwith to Livingston, 1 Mar. 1804, see Skipwith to JM, 3 Mar. 1804, n. 4.



   
   Skipwith enclosed a copy of Livingston to Skipwith, 2 Mar. 1804 (4 pp.; docketed by Wagner as received in Skipwith’s 5 Mar. 1804 letter), stating that it was Livingston’s duty to pursue the truth of the accusations, that he had preferred to have a private discussion with Skipwith rather than take matters to the government, and that it would be his duty to request the withdrawal of Skipwith’s exequatur if the charges proved true. Livingston outlined the main points of the accusations, suggested that Skipwith obtain written answers from Cottrau to a series of specific questions about Haley’s case, and stated his desire to see Skipwith completely exonerated.


